Title: To James Madison from Mathew Carey, 3 February 1815
From: Carey, Mathew
To: Madison, James


        
          Sir,
          Philada Feb. 3. 1815
        
        Your favour of the 28th. ult. with the approbation of the plan of my work, is peculiarly gratifying. From the concurring opinions of a number of my friends, I have reason to hope, that it will in some degree answer the purpose for which it was intended. I am fearful, however, the disorders of the Country have advanced beyond the power of remedy by reason or argument.
        The profligate & ambitious few are too active—& the well intentioned many too torpid & indolent and ductile—to admit of much hope of a favourable pacific result.
        I intend to devote much of my time to a discussion of the topics embraced in my Book, & of collateral ones, connected with them. For these purposes I labour under a great want of documents. Are there any to be procured at Washington, on loan or otherwise?
        
          1. All statistical tables—
          2. Messages of presidents—
          3. Accompanying documents,
        
        are much wanted. A set of the Journals of both houses.
        All documents on impressments.
        An arrangement ought to be made in future to supply with a copy of each of the public documents the City Libraries in New York, Philada. Baltimore, &c. The expense need not be 100 Dollars per annum. I remain, respectfully, Your obt. hble. servt
        
          Mathew Carey
        
      